Citation Nr: 1540669	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from May 1987 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the Veteran's claims for entitlement to specially adapted housing and for entitlement to a special home adaptation grant.  

In July 2011, the Board remanded the issues of entitlement to specially adapted housing and entitlement to a special home adaptation grant, for further development.  

An April 2015 RO decision granted the Veteran's claim for entitlement to specially adapted housing.  Therefore, that issue is no longer on appeal.  


FINDING OF FACT

As entitlement to specially adapted housing has been granted, the Veteran is not entitled to a special home adaptation grant.  


CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, statutory notice and assistance provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  See also 38 C.F.R. § 3.159(d).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of the claim for entitlement to a special home adaptation grant.  

II. Analysis

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2015).  

An April 2015 RO decision granted the Veteran's claim for entitlement to specially adapted housing.  

In light of the RO's April 2015 grant of the Veteran's claim for entitlement to specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as the latter benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  Thus, entitlement to a special home adaption grant must be denied as a matter of law.  38 C.F.R. § 3.809a(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Special home adaptation grant is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


